Per Curiam. A declaration in assumpsit on the common counts was filed against the city, on the 30th of September, 1887. After several continuances by agreement, on December 10, 1887, plaintiff obtained the leave of court to file special counts, but it does not appear that any were filed.' The record shows that on April 18, 1889, formal pleas of non-assumpsit and set-off were filed on behalf of the defendant. While these remained unanswered and undisposed of, on June 10, 1889, the court entered judgment by default against it, and assessed the plaintiff’s damages at $600. That this was error is well settled. Mason v. Abbott, 83 Ill. 445; Sammis v. Clark, 17 Ill. 398; Parrott v. Goss, 17 Ill. App. 110. Reversed and remanded.